COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO.
2-09-119-CR
 
ARTURO RODRIGUEZ JR.                                                      APPELLANT
                                                   V.
THE
STATE OF TEXAS                                                                STATE
                                               ----------
        FROM CRIMINAL DISTRICT COURT NO. 4 OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------
We abated
this case to the trial court on September 16, 2009 so that the trial court
could determine whether appellant desires to prosecute his appeal.  At the abatement hearing held on October 9,
2009, appellant, in the presence of his appellate counsel and the State=s appellate counsel, stated on the record that he
does not want to pursue his appeal.  We
hold that this procedure substantially complies with rule 42.2(a) of the rules
of appellate procedure.  See Tex.
R. App. P. 42.2(a).




No
decision of this court having been delivered before we received evidence of
appellant=s
desire to dismiss his appeal, we dismiss all pending motions and this
appeal.  See Tex. R. App. P.
42.2(a), 43.2(f). 
 
PER
CURIAM
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: November 5,
2009




[1]See Tex. R. App. P. 47.4.